                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff                            )
                                            )
v.                                          )
                                            )         No. 5:19-cr-206-KKC-MAS
ROBERT MCCUNE, et. al,                      )
                                            )
       Defendants,                          )
                                            )
                                            )
                                            )

                                        ORDER

       The undersigned magistrate judge hereby RECUSES himself from service in the

above-styled action. Further, this matter shall be reassigned to another magistrate judge

in accordance with the Court’s general orders.

       Entered this 2nd day of January, 2020.




                                            1
